Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 01/19/2021. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-26, 28-30, 34, 39, 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication Number 2006/0247756 (Ritcher)Regarding claims 21-26, 28-30, 34, 39, 40, Ritcher discloses as shown in Figure 3, a dilator assembly, comprising:(a)    a shaft (shaft of first balloon catheter 170, see paragraph [0049]) defining a longitudinal axis, wherein the shaft comprises a first distal end and a first proximal end, wherein the shaft defines a first lumen; (b)    a dilator (balloon 175, see paragraph [0031]) located on the shaft, wherein the dilator extends between a second proximal end and a second distal end, wherein the dilator comprises an inflatable body configured to transition between a contracted state and an expanded state; and (c)    a venting body (shaft of second balloon catheter 171, see paragraph [0031]) associated with, yet detached from, an exterior of the inflatable body, wherein the venting body extends at least along the exterior of the inflatable body, while parallel with the longitudinal axis, from the second proximal end and the second . 

Claim(s) 21, 23-27,  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication Number 2009/0105641 (Ritcher)Regarding claim 21, 23-27 Nissl discloses as shown in Figure 7, a dilator assembly, comprising:
(a)    a shaft (supply tube 15, see paragraph [0049]) defining a longitudinal axis, wherein the shaft comprises a first distal end and a first proximal end, wherein the shaft defines a first lumen; (b)    a dilator (balloon 14, see paragraph [0049]) located on the shaft, wherein the dilator extends between a second proximal end and a second distal end, wherein the dilator comprises an inflatable body configured to transition between a contracted state and an expanded state; and (c)    a venting body (supply tube 2, see paragraph [0049]) associated with, yet detached from, an exterior of the inflatable body, wherein the venting body extends at least along the exterior of the inflatable body, while parallel with the longitudinal axis, from the second proximal end and the second distal end, wherein a portion of the venting body is proximal to the dilator, wherein the portion of the venting body is laterally spaced away from the shaft and the dilator, wherein the venting body is configured to define a venting pathway between the second proximal end and the second distal end of the inflatable body while the inflatable body is in the expanded state, wherein the venting body comprises a tube, wherein the tube defines a second lumen, wherein at 

Regarding claims 35-38,  Nissl discloses as shown in Figure 7, a dilator assembly, comprising: (a) a shaft (supply tube 15, see paragraph [0049]) comprising a first distal end and a first proximal end, wherein the shaft defines a first lumen; (b) a dilator (balloon 14, see paragraph [0049]) located on the shaft, wherein the dilator extends between a second proximal end and a second distal end, wherein the dilator comprises an inflatable body configured to transition between a contracted state and an expanded state; and (c) a venting body (supply tube 2, see paragraph [0049])  extending along an exterior of the inflatable body such that the venting body extends parallel with the dilator in the expanded state, wherein the venting body extends distally past the exterior of the inflatable body, wherein the venting body extends distally past the exterior of the balloon body and the first distal end of the shaft, wherein the venting body is capable of defining a venting pathway between the second proximal end and the second distal end of the inflatable body while the inflatable body is in the expanded state, wherein the venting body comprises a hollow tube, wherein the venting body extends proximally past the exterior of the inflatable body, wherein the venting body further defines a second lumen, wherein at least a portion of the second lumen defines the venting pathway. 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0247756 (Ritcher) in view of U.S. Patent Publication Number 2001/0000350 (Durcan et al.)
Regarding claim 33, Ritcher fails to disclose the inflatable body comprises a first outer diameter and a second diameter, wherein the first outer diameter and the second outer diameter are different sizes.
Durcan, from the same field of endeavor teaches a similar dilator assembly as shown in Figure 5, wherein the inflatable body (balloon 14, see paragraph [0019]) comprises a first outer diameter and a second diameter, wherein the first outer diameter and the second outer diameter are different sizes.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2009/0105641 (Nissl) inview of U.S. Patent Publication Number 2006/0247756 (Richter)
.Regarding claim 21, Nissl discloses as shown in Figure 7, a dilator assembly, comprising:
(a)    a shaft (supply tube 15, see paragraph [0049]) defining a longitudinal axis, wherein the shaft comprises a first distal end and a first proximal end, wherein the shaft defines a first lumen; (b)    a dilator (balloon 14, see paragraph [0049]) located on the shaft, wherein the dilator extends between a second proximal end and a second distal end, wherein the dilator comprises an inflatable body configured to 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s cancellation of claims 31 and 32 have mooted the rejection of clams 31, 32 under 35 USC 112, second paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771